Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5 and 7-8 are allowable over the prior arts US 2006/0049093 (hereinafter referred as “Chikura”), US 2011/0290711 (hereinafter referred as “Katayama”), in view of US 6224767 (hereinafter referred as “Fujiwara”), and US 2004/0026310 (hereinafter referred as “Larsen”).
The cited prior arts alone or in combination fail to teach or suggest “a sectional shape or position of the depression appearing when the third annular portion is sectionally cut by a plane including a central axis of a corresponding one of the anti- telescoping plates differs in a circumferential direction of the third annular portion, and wherein at least a part of the outer shell enters into the depression” as claimed in claim 1 or “wherein a sectional shape or position of the depression appearing when the third annular portion is sectionally cut by a plane including a central axis of the anti-telescoping plate differs in a circumferential direction of the third annular portion” as claimed in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777